ON PETITION FOR REHEARING
Appellee's petition for rehearing indicates they have misconstrued the facts upon which we based our decision. In the original opinion we set out together in condensed form the 8.  pleadings and evidence. We referred to the original purchase of the property by David Kase and his wife and the arrangement they made with Veronica Meier. We did not deem it necessary to set out all of the evidence of the relations and actions of the parties prior to the execution of the written lease in 1913. We agree with appellees *Page 584 
there was evidence that regardless of any oral agreement prior to the death of David Kase he did pay taxes on this property. However, as pointed out in the original opinion, the written lease executed by Belle Kase to Veronica Meier obligated the latter to pay the taxes, etc. There was no evidence controverting the execution of this lease or its terms. Therefore, the petition for rehearing is denied.
NOTE. — Reported in 73 N.E.2d 494.